Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al., (US 5278229) cited by the examiner.
Examples 15 and 30 in Tables 2 and 4 disclose composition with applicants amounts of HDPE, EVOH and an acid modified polyolefin (see the table at the bottom of column 6 to column 7 for the description of the materials) identical to that of the claims except in that ethylene propylene copolymer is used as the polyolefin in the acid modified polyolefin instead of LLDPE. However, note column 3, lines 24-35 disclosing the equivalence of ethylene propylene copolymer and LLDPE. Note applicants melt flow rates as in claim 2 at column 2, lines 15-19, 42-46 and column 3, lines 7-10. See injection molding at column 4, lines 26-34. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 5372863), as evidenced by Minkwitz et al.  (US 20200047397), both cited by the examiner.
The reference discloses composition which may contain HDPE, EVOH and MODIC a known modified maleic anhydride modified LLDPE (see Minkwitz at paragraph 307) wherein the 3 components may be present in applicants amounts (column 2, lines 25-50). While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 5372863), as evidenced by Minkwitz et al.  (US 20200047397), and in view of Haneda et al. (US 7182986)  all cited by the examiner.
The primary reference does not disclose injection molding a cap using the material of the reference. Haneda discloses injection molding of a cap of barrier material at column 5, lines 28-30 and column 1, lines 23-35. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to injection mold the material of the primary reference into a cap for the tube of the primary reference, motivated by the need for a cap for air sensitive materials in the primary reference and by the secondary reference teaching that the cap may be produced by injection molding absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
4-13-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765